DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.
Election/Restrictions
Claims 8, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 March 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 22, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-7, 22, and 24-28 are rejected as depending from rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 7, 24, and 26-28, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US 2009/0125552) in view of Landphair (US 20090050035), Miller (US 2006/0255060), and Simmons (US 4,465, 017).
Regarding Claims 1, 24, and 26-28, Hunter (US’552) teaches a seed treatment apparatus, comprising: a housing (metering hopper 117) having a seed inlet 116A for receiving seeds and a seed outlet 119 for dispensing the seeds (Fig. 2; [0025, 0027-0028]); a control processor (capable of receiving batch data from an operator, Claim 26, and the data is capable of being associated with one or all of the recited process variables)  [0019]; a seed meter 118 disposed within the housing for volumetrically measuring and dispensing the seeds thereby providing a controlled volumetric flow of seeds, the seed meter controlled by the control processor (Fig. 2; [0019, 0008, 0027]); a seed treatment applicator for receiving seeds from the seed meter and treating the seeds (seed treater 124, Fig. 2; [0024]); a plurality of treatment dispensing devices, such as pumps, [0030] to apply at least one each with a treatment fluid, [0029-0030]), each treatment dispensing device (e.g. pump) being in fluid communication with the seed treatment applicator, whereby the volumetric flow of the treatment fluid  is controlled by the control processor [0029-0030]; the process controller communicatively coupled with the seed meter 
US’552 fails to teach wherein the seed meter comprises a rotatable seed wheel having an outer surface and a plurality of slots for containing a metered volume of seeds. Landphair et al. (US’035) teach an apparatus for metering seeds including a housing (casing 12 with inlet for seeds and outlet for dispensing seeds) and a seed meter disposed within the housing, wherein the seed meter comprises a rotatable seed wheel having an outer surface and a plurality of slots each of which extends across the length of the rotatable seed wheel and is parallel to an axis of rotation of the rotatable seed wheel for containing a metered volume of seeds (capable of containing a preset metered volume of seeds) (Abstract; Figs. 1, 5; [0026]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’552 by providing the housing/ metering hopper of US’552 with a rotatable seed wheel having an outer surface and a plurality of slots for containing a metered volume of seeds, because US’035 suggests such a device to meter seeds.
The combination of US’552 in view of US’035 fails to teach a plurality of treatment tank units. Miller (US’060) teach a seed treatment apparatus, including a plurality of treatment tank units (containers 1, 2), each treatment tank unit (each capable of being used as a “premix tank”) being in fluid communication with a seed treatment applicator to supply more than one treatment fluid to an applicator (Fig. 1; [0011-0014]). It would have been obvious to modify the apparatus of the combination of US’552 in view of US’035 with  a plurality of treatment tank units each with a treatment fluid, each treatment tank unit with a pump controlled by the control processor, each treatment tank unit being in fluid communication with the seed treatment applicator, whereby the volumetric flow of the treatment fluid is controlled by the control processor and the process controller communicatively coupled with the 
The combination of US’552 in view of US’035 and US’060 fails to teach a tumbling drum positioned between a treatment application portion and a seed discharge portion. US’017 teaches a feeder hopper 12 which feeds a treatment application portion (tumbling drum 10) followed by ducting 70 which feeds a second application portion (tumbling drum 11) (Figs. 1-2; col. 6, lines 30-38; col. 7, lines 47-60); tumbling drum 10 can be considered a treatment application portion, since it applies a coating, and tumbling drum 11 is placed between it and a seed discharge portion 72,73 (col. 8, line 43 through col. 9, lines 15). It would thus have been obvious to modify the combination of references by positioning a tumbling drum between a treatment application portion and a seed discharge portion, because US’017 suggests a tumbling drum between a treatment application and a seed discharge portion in order to move seed through a seed treatment system and to discharge seed to a packaging system. 
Regarding Claim 5, US’060 teaches a flow sensor disposed adjacent to a treatment tank for sensing a flow rate of a treatment fluid being dispensed to the seed treatment applicator for varying the flow rate of a treatment fluid (Fig. 1;  [0009]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’552 in view of US’035 by providing a flow sensor adjacent to a treatment tank for sensing a flow rate of a treatment fluid, because US’060 suggests such a sensor for controlling an amount of treatment fluid supplied to a seed applicator. The combination of US’552 in view of US’035 and US’060 fails to teach a flow sensor adjacent to each respective treatment tank. It would have been obvious to modify the apparatus of the combination of references by providing a flow sensor adjacent to each respective treatment tank as a prima facie obvious duplication of parts and to measure the flow rate of each treatment material flowing from each tank.
Regarding Claim 7, the combination of US’552 in view of US’035 fails to teach a control panel. US’060 teaches a control panel connected to the control processor whereby a user can monitor and control the flow of treatment fluid and the volumetric flow of seeds in real time and can adjust one of the flow of treatment fluid and the volumetric flow of seeds whereby the control processor is capable of automatically adjusting the other of the flow of treatment fluid and the volumetric flow of seeds [0007]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of references by providing a control panel connected to the control processor whereby a user can monitor and control the flow of treatment fluid and the volumetric flow of seeds in real time and can adjust one of the flow of treatment fluid and the volumetric flow of seeds, because US’060 suggests this configuration to monitor and adjust process conditions in real time.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US 2009/0125552) in view of Landphair (US 2009/0050035), Miller (US 2006/0255060), and Simmons (US 4,465, 017) as applied to Claim 1 above, and further in view of Carlson (US 2002/0185316).
Regarding Claim 4, US’552 teaches a quantifying device to quantify seeds loaded into a loading hopper (Fig. 2; [0025]), including device which measure the weight, volume, and/ or number of seeds [0025]. The combination of US’552 in view of US’035. US’060, and US’017 fails to teach a seed sensor disposed adjacent to a seed meter. Carlson (US’316) teaches a seed sensor (load cell) disposed adjacent a seed meter for sensing a volume of seeds to be dispensed from the seed meter to the seed treatment applicator, the seed sensor connected to a control processor to regulate flow rate of treatment fluid (Fig. 3; [0012, 0056]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’552 in view of US’035. US’060, and US’017 with a seed sensor disposed adjacent to the seed meter for sensing a volume of seeds to be dispensed .
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US 2009/0125552) in view of Landphair (US 2009/0050035), Miller (US 2006/0255060), and Simmons (US 4,465, 017) as applied to Claim 1 above, and further in view of Mueller (US 4,657,773).
Regarding Claim 6, the combination of US’552 in view of US’035. US’060, and US’017 fails to teach an atomizer configured as a rotating plate for applying the treatment fluid to seeds and a dispersion cone that is generally capable of uniformly dispersing the seeds around the atomizer. Mueller (US’773) teach a seed treatment apparatus, including an atomizer configured as a rotating plate for applying the treatment fluid to seeds and a dispersion cone that is generally capable of uniformly dispersing the seeds around the atomizer (Abstract; Figs. 1, 2; col. 3, lines 27-35; col. 4, lines 1-22). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’552 in view of US’035. US’060, and US’017 by providing an atomizer configured as a rotating plate for applying the treatment fluid to seeds and a dispersion cone that is generally capable of uniformly dispersing the seeds around the atomizer, because US’773 suggests such a structure for distributing seeds for coating and for coating seeds.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US 2009/0125552) in view of Landphair (US 2009/0050035), Miller (US 2006/0255060), and Simmons (US 4,465, 017) as applied to Claim 1, and further in view of Grimsbo (US 2,855,125).
Regarding Claim 22, US’060 teaches a drive shaft for the seed wheel (Figs. 1, 3, 4; col. 2, lines 55-60). The combination of US’552 in view of US’035. US’060, and US’017 fails to teach a motor. Motors to drive a drive shaft were well-known at the time of invention. For example, Grimsbo (US’125) teaches a motor to drive an analogous wheel (Fig. 3; col. 2, line 64 through col. 5, line 3). It would have been .
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US 2009/0125552) in view of Landphair (US 20090050035), Miller (US 2006/0255060), and Simmons (US 4,465, 017) as applied to Claim 1, and further in view of Johnson (US 3,921,852).
Regarding Claim 25, US’035 fails to teach a grader at a top portion of the rotatable seed wheel. Johnson (US’852) teaches an analogous seed metering wheel 32 in hopper 15, and a grader (baffle 23) sets the level of seed in a pocket of the wheel (Abstract; Fig. 1; col. 2, lines 26-44; col. 3, lines 4-30). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’552 in view of US’035. US’060, and US’017 by including a grader, because US’852 suggests a grader/ baffle to set the level of seed in a pocket of a seed metering wheel.
Response to Arguments
Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive. 
In response to Applicant's argument that Hunter does not tech that the process controller is capable of automatically adjusting at least one of the volumetric flow of treatment fluid and volumetric flow off seeds in response to a change in the other to maintain a predetermined ratio of flow rate of treatment fluid to volumetric flow of seeds (Remarks, p. 9, second paragraph), the teaching in US'552 that metering station 115 may be in communication with controller 40 to control portions of seeds distributed to the seed treater 124 [0028] and that seed treater 124 is also in communication with controller 40 to dispense a treatment in accordance with a received instruction set and information such as seed quantity [0030] is considered sufficient evidence of the recited capability. Claim 10 teaches that the controller can control a rate of application of a seed treatment material, an amount of seed to be treatment, and a seed treatment material to be applied; since the apparatus is capable of varying either 
In response to Applicant's argument that Examiner has not provided a reason for obviousness (Remarks, p. 10, first paragraph), Examiner did provide a reason -- the prior art suggests treatment units, including tumbling drums in a series in order to move seeds through a seed treatment system and to treat seeds in a series of treatments. See Final Rejection, p. 7 next to last paragraph, and p. 8, first paragraph. 
In response to Applicant's argument that two different mixing drums are directed to applications of different materials (Remarks, p. 10), Applicant's claims are drawn to an apparatus capable of holding the same treatment material in each drum, and a person of ordinary skill in the art would have recognized the use of a tumbling drum to move seed or to treat seeds in a seed treatment process, NOT the use of a tumbling drum to move seed or to treat seeds ONLY IF the treatments in each drum are different.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712